DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the specification has overcome the specification objection.  
Applicant’s amendment to the claims in addition to the amendments provided below have overcome the objections and rejections to the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Holmes on April 28, 2021.
The application has been amended as follows: 
1. (currently amended) A yarn twisting method for a ring spinning machine, comprising:
feeding three roving strands into a back roller of the ring spinning machine and drafting the three roving strands into three fiber strands;
lifting a middle fiber strand of the three fiber strands by a multi-strand twisting mechanism installed at a nip point of a front roller, so that for the three fiber strands than zero degrees with a plane formed by the other two fiber strands, and thereby the three fiber strands form a multi-strand spinning triangle region having a three-dimensional spatial form; and 
in the multi-strand spinning triangle region, the three fiber strands obtaining twist by means of a ring traveller of the ring spinning machine thereby forming twisted fiber strands 
7. (currently amended) A yarn twisting apparatus for a ring spinning machine, comprising a back roller, a middle roller and a front roller, wherein three roving strands are fed into the back roller in parallel; after drafting the three roving strands into three fiber strands, the three fiber strands exit a first angle with a plane formed by the two other fiber strands, and thereby the three fiber strands form a multi-strand spinning triangle region having a three-dimensional spatial form; and in the multi-strand spinning triangle region, the three fiber strands obtain twist by means of a ring traveller of the ring spinning machine to form twisted fiber strands, and the twisted fiber strands are combined into a composite yarn through a convergence point, and
wherein the yarn twisting apparatus further comprises a multi-strand twisting mechanism installed at the nip point of the front roller for lifting the middle fiber strand, such that the middle fiber strand and the two other fiber strands are not in the same plane, and the first angle formed is larger than 0 degrees and less than or equal to 45 degrees.
the middle fiber strand forms [[the]] a second angle of [[is]] 0 degrees with the plane formed by the two other fiber strands; and the spun yarn converging mechanism having convergence holes with different widths thereon, wherein a surface of the converging mechanism that bounds the convergence holes 
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments presented by the Applicant are largely persuasive.  Furthermore, while Klose describes the general concept of providing a guide for strands or yarn, Klose does not provide for lifting (see Fig. 1 and Fig. 9 of present application) of the middle strand in relationship to the two outer strands.  A modification of Sawhney to include a modified orientation of the guide of Klose to arrange the strands in such a manner would be the result of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732     
     

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732